Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the second message" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17 - 20 fail to resolve the deficiencies of claim 16 and thus non-statutory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 9 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laghate et al (US 2020/0112926 A1).

Regarding claim 1, Laghate discloses “by a user equipment device (UE)” (see Laghate figure 5, UE 120); “establishing wireless communication with a base station” (See Laghate Fig. 5 and ¶ 0081; communication between UE 120 and station 110); “performing at least one measurement of wireless communication between the base station and the UE” (See Laghate fig. 5 and ¶ 0081; a first metric to be used to select a base station (BS) downlink beam) ; “determining at least one transmission constraint” (See Laghate fig. 5 and ¶ 0082; a second metric to be used to select a BS uplink beam; the second metric may include and/or may be determined based at least in part on a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power)); “selecting a recommended uplink beam from a plurality of potential uplink beams based at least in part on the at least one measurement and the at least one transmission constraint” (see Laghate figure 5 and ¶ 0082, ¶ 0083; the UE ranks and report UL beams based on both a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power)); “selecting a recommended downlink beam from a plurality of potential downlink beams based at least in part on the at least one measurement” ( See Laghate fig. 5 and ¶ 0081; a first metric to be used to select a base station (BS) downlink beam); “transmitting a report to the base station, wherein the report indicates at least the recommended downlink beam” ( See Laghate fig. 5 and ¶ 0081; a first metric to be used to select a base station (BS) downlink beam; ¶ 0083 ; the UE 120 may rank the beams and/or report a beam ranking, which may be used by the base station 110 to select an active beam.); “receiving, from the base station, an indication of a selected uplink beam and a selected downlink beam” (See fig. 5 and Laghate ¶ 0088; the base station 110 may transmit, and the UE 120 may receive, an indication of the active BS downlink beam and the active BS uplink beam); “and communicating, with the base station, using the selected uplink beam and the selected downlink beam” (See fig. 5 and Laghate ¶ 0088; communicating using selected active beams); 

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the recommended uplink beam is different from the recommended downlink beam”; (see Laghate ¶ 0088 ¶ 0089).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a constraint based on Maximum Permissible Exposure (MPE)”; (see Laghate figure 5 and ¶ 0082, ¶ 0083; the UE ranks and report UL beams based on both a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a constraint based on co-existence interference”; (see Laghate ¶ 0078, ¶ 0155).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “detecting a changed transmission constraint; selecting a second recommended uplink beam based at least in part on the changed transmission constraint; and transmitting a .

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a prohibition of at least one potential uplink beam.”; (see Laghate ¶ 0085).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a constraint based on power saving”; (see Laghate ¶ 0085, ¶ 0093).

Regarding claim 8, Laghate discloses “a processing element configured to cause the UE to: communicate with a base station” (See Laghate Fig. 5 and ¶ 0081; communication between UE 120 and station 110); “perform at least one measurement” (See Laghate fig. 5 and ¶ 0081; a first metric to be used to select a base station (BS) downlink beam) ; “determine at least one transmission constraint” (See Laghate fig. 5 and ¶ 0082; a second metric to be used to select a BS uplink beam; the second metric may include and/or may be determined based at least in part on a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power)); “select an uplink beam of a plurality of possible uplink beams based at least in part on the at least one transmission constraint and the at least one measurement” (see Laghate figure 5 and ¶ 0082, ¶ 0083; the UE ranks and report UL beams based on both a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power)); “and transmit a report to the base station, wherein the report indicates the uplink beam” (See Laghate fig. 5 and ¶ 0081; a first metric to be used to select a base station (BS) downlink beam; ¶ 0083 ; the UE 120 may rank the beams and/or report a beam ranking, which may be used by the base station 110 to select an active beam.).

Regarding claim 9, claim 8 is incorporated as stated above.  In addition, Laghate further discloses “wherein the processor is further configured to cause the UE to: select a downlink beam of a plurality of possible downlink beams based at least in part on the at least one transmission constraint and the at least one measurement, wherein the uplink beam and the downlink beam are non-corresponding”; (see Laghate figure 5 and ¶ 0082, ¶ 0083; the UE ranks and report UL beams based on both a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power).

Regarding claim 14, claim 8 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a delta threshold, wherein to select the uplink beam, the processor is further configured to cause the UE to: determine a first beam with a highest signal strength; determine, for at least a second beam, a respective difference in signal strength relative to the highest signal strength; compare, for at least the second beam, the respective difference to a delta threshold; and select, in response to the respective difference of the second beam being less than the delta threshold, the second beam as the uplink beam”; (see Laghate ¶ 0072, ¶ 0085, ¶ 0081).

Regarding claim 15, claim 14 is incorporated as stated above.  In addition, Laghate further discloses “wherein the processor is further configured to cause the UE to: recommend the first beam as a downlink beam”; (see Laghate figure 5 and ¶ 0089).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10 – 13 and 16 - 20 are rejected under 35 USC 103 as being unpatentable over Laghate et al (US 2020/0112926 A1) in view of (3GPP TSG RAN WG1 Meeting # 90b, NTT DOCOMO, R1-1718192, Further View on NR beam Management) provided by applicant, hereinafter 3GPP.


Most of the limitations of claim 10 have been noted in the rejection of claim 8.  Applicant’s attention is directed to the rejection of claim 8 above.  Laghate does not appear to explicitly disclose wherein to perform the at least one measurement, the processor is further configured to cause the UE to: initiate a beam selection procedure.  However, 3GPP discloses wherein to perform the at least one measurement, the processor is further configured to cause the UE to: initiate a beam selection procedure; (See 3GPP Page 3; different procedures to select beams).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Laghate and 3GPP before him or her, to modify the invention of Laghate to utilize different procedures for beam management.  The suggestion for doing so would have been to support the establishment and maintenance of beam pair links between TRP and UE (page 1).

Regarding claim 11, claim 10 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the beam selection procedure is P3.”; (See 3GPP Page 3; different procedures to select beams including P3).

Regarding claim 12, claim 10 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein to initiate the beam selection procedure, the processor is further configured to cause the UE to: transmit an indication of a set of candidate beams to the base station.”; (See Laghate ¶ 0083, 0088 - ¶ 0089 and 3GPP Page 3).

Regarding claim 13, claim 10 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the report comprises a valid entry for the uplink beam”; (See Laghate ¶ 0083, 0088 - ¶ 0089 and 3GPP Page 3).

Regarding claim 16, Laghate discloses “A user equipment device (UE), comprising: at least two antennas;” (see Laghate figure 5, UE 120), “at least one radio coupled to the antennas and a processor coupled to the radio” (see Laghate figure 5, UE 120), “wherein the UE is configured to: communicate with a base station”( See Laghate Fig. 5 and ¶ 0081; communication between UE 120 and station 110).  Also, Laghate teaches the claimed feature of “determine at least one beamforming constraint”(See Laghate ¶ 0065); “select a first uplink beam from a plurality of possible uplink beams based at least in part on the at least one beamforming constraint” (See Laghate ¶ 0069); “transmit a first indication of the first uplink beam to the base station” (See Laghate ¶ 0082, 0083); “and transmit data to the base station using the second uplink beam” (See Laghate ¶ 0088). 
Laghate does not appear to explicitly disclose “receive a message, from the base station, wherein the second message indicates a second uplink beam”.  However, 3GPP discloses indicating the UL beam by the base station).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Laghate and 3GPP before him or her, to modify the invention of Laghate to indicate the beams by the base station.  The suggestion for doing so would have been to support the establishment and maintenance of beam pair links between TRP and UE (page 1).

Regarding claim 17, claim 16 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the second uplink beam is the same as the first uplink beam”; (see Laghate ¶ 0017 ¶ 0018 and ¶ 0023).

Regarding claim 18, claim 17 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the message further indicates a downlink beam, wherein the downlink beam is different from the second uplink beam, wherein the UE is further configured to receive second data from the base station using the downlink beam.”; (see Laghate ¶ 0017 ¶ 0018 and ¶ 0023).

Regarding claim 19, claim 16 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the first indication comprises a report, wherein the report comprises a second indication of a power level associated with the first uplink beam.”; (see Laghate ¶ 0017 ¶ 0018 and ¶ 0023).

Regarding claim 20, claim 16 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the indication comprises a one-bit flag in a report on a plurality of beams, wherein the one-bit flag indicates that the uplink beam is recommended for uplink.”; (see Laghate ¶ 0017 ¶ 0018 and ¶ 0023).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KHALED M KASSIM/Primary Examiner, Art Unit 2468